COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 IN RE; RUBEN LUJAN, IN HIS                    §               No. 08-15-00286-CV
 CAPACITY AS JUSTICE OF THE
 PEACE, PRECINT 6-1,                           §                 Appeal from the

                      Appellant.               §            County Court at Law No. 3

                                               §             of El Paso County, Texas

                                               §              (TC# 2015DCV1763)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s Reply Brief third motion for extension of time

within which to file the brief until October 10, 2016.        NO FURTHER MOTIONS FOR

EXTENSION OF TIME TO FILE THE APPELLANT’S REPLY BRIEF WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jo Anne Bernal, the Appellant’s Attorney, prepare

the Appellant’s reply brief and forward the same to this Court on or before October 10, 2016.

       IT IS SO ORDERED this 22nd day of September, 2016.


                                                    PER CURIAM


Before McClure, C.J., Rodriguez, and Hughes, JJ.